  Case 17-18689        Doc 35  Filed 07/03/19 Entered 07/08/19 06:51:16               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     17-18689
Mark D Leone                                  )
Cynthia J Leone                               )               Chapter: 13
                                              )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. Debtor's current Chapter 13 Plan is modified post-confirmation to lower the plan payment to $650
a month for the remainder of the plan commencing with the July 2019 payment, and

  2. The plan base is reduced to $69,210, and

   3. Nothing in this Order shall require trustee to perform collections from any creditor pursuant to any
prior plan.




                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: July 03, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
